Name: Commission Regulation (EEC) No 1093/86 of 16 April 1986 fixing for the 1985/86 marketing year the percentages of the production of table wine to be delivered for the compulsory distillation referred to in Article 41 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 4. 86 Official Journal of the European Communities No L 101 / 15 COMMISSION REGULATION (EEC) No 1093/86 of 16 April 1986 fixing for the 1985/86 marketing year the percentages of the production of table wine to be delivered for the compulsory distillation referred to in Article 41 of Regulation (EEC) No 337/79 those circumstances and in order to channel wine growing towards higher-quality production , steps should be taken to ensure, in accordance with the concepts of the Member State concerned, that the total obligation to distil affects the production obtained from yields in excess of 90 hectolitres per hectare ; whereas weather conditions in region 4, on the other hand, are such that the yield per hectare does not have such a direct affect on the quality of production ; whereas in this region an especially low yield may indeed result in a quantity of wine that is not suitable for direct consumption ; whereas it is therefore possible in this region to make provision , in line with the views expressed by the Member State concerned, for a scale which is graduated but applies to the entire produc ­ tion ; Whereas the measures laid down in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular the third indent of the fourth subparagraph of Article 41 (5) and (9) thereof, Whereas Commission Regulation (EEC) No 854/86 (3), amended by Regulation (EEC) No 1092/86 (4), laid down detailed rules for the application of the compulsory distil ­ lation referred to in Article 41 of Regulation (EEC) No 337/79 ; Whereas production in the various regions should be allo ­ cated among the different yield classes ; Whereas Commission Regulation (EEC) No 855/86 (*) opened for the 1985/86 wine year the compulsory distil ­ lation operation referred to in Article 41 of Regulation (EEC) No 337/79 and fixed the total quantity to be distilled in the Community and the quantities to be distilled in the various regions ; whereas according to the most recent information concerning production from the Member States there is no reason to adjust these quan ­ tities ; Whereas Article 41 (4) of Regulation (EEC) No 337/79 provides that in the case of producers who are required to distil , the quantity to be distilled must equal a percentage to be fixed, of their production of table wine, such percentage being obtained from a graduated scale based on yield per hectare ; whereas the percentages of the production of each such producer which must be de ­ livered for distillation should therefore be fixed ; whereas these percentages while graduated in relation to yield must be adapted to the situation of each region ; Whereas the structure and sizes of wine-growing estab ­ lishments in the various regions determine not only the production costs but also the incomes of producers ; whereas account must therefore be taken of this situation ; whereas, moreover, the increase in yield per hectare affects in different ways the quality of the wine produced in the regions which are subject to compulsory distil ­ lation ; whereas in region 3 exceeding the average yield impairs , in general , the quality of the product ; whereas in HAS ADOPTED THIS REGULATION : Article 1 1 . In accordance with Article 5 ( 1 ) of Regulation (EEC) No 854/86 the production from the 1985/86 harvest shall be broken down into the following yield classes : (a) Region 3 : Production obtained with a yield in hectolitres per hectare :  not exceeding 90 : 22 669 000 hectolitres,  more than 90 but not more than 110 : 9 036 000 hectolitres,  more than 110 but not more than 140 : 4 828 000 hectolitres ,  more than 140 but not more than 200 : 1 251 000 hectolitres,  more than 200 : 716 000 hectolitres . (b) Region 4 : Production obtained with a yield in hectolitres per hectare :  not more than 45 : 4 308 000 hectolitres,  more than 45 but not more than 70 : 8 807 000 hectolitres,  more than 70 but not more than 90 : 23 288 000 hectolitres, (&gt;) OJ No L 54, 5 . 3 . 1979, p . 1 . 0 OJ No L 367, 31 . 12 . 1985, p . 39 . (3) OJ No L 80 , 25 . 3 . 1986, p. 14. (4) See page 14 of this Official Journal . 0 OJ No L 80 , 25 . 3 . 1986, p. 24. No L 101 / 16 Official Journal of the European Communities 17. 4 . 86  not more than 45 : 3 ,  more than 45 but not more than 70 : 7,5,  more than 70 but not more than 90 : 10 ,  more than 90 but not more than 110 : 13 ,  more than 110 but not more than 140 : 20 ,  more than 140 but not more than 200 : 26,  more than 200 : 35 . Article 2 The quantity that each producer shall be required to deliver for distillation shall be determined by multiplying the volume referred to in Article 6 of Regulation (EEC) No 854/86 by the percentage corresponding, in the table shown at the Annex, to the yield which he has obtained and which shall be determined in accordance with the provisions of Article 7 of the said Regulation . The yield shall , where appropriate, be rounded down to the nearest unit (hectolitres per hectare). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  more than 90 but not more than 110 : 10 048 000 hectolitres,  more than 110 but not more than 140 : 4 952 000 hectolitres,  more than 140 but not more than 200 : 4 158 000 hectolitres,  more than 200 : 947 000 hectolitres . 2 . For the purpose of determining the quantity of be delivered for distillation by each producer : (a) In region 3 the following coefficients shall apply to the portion of the production corresponding to the yield 'slices' referred to below expressed in hectolitres per hectare :  not exceeding 90 : 0 ,  more than 90 but not more than 110 : 1 ,  more than 110 but not more than 140 : 1,25,  more than 140 but not more than 200 : 1,40,  more than 200 : 1,60 . (b) In region 4 the following percentages shall apply to the portion of the production corresponding to the yield 'slices' referred to below expressed in hectolitres per hectare : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 16 April 1986 . For the Commission Frans ANDRIESSEN Vice-President 17. 4 . 86 Official Journal of the European Communities No L 101 / 17 ANNEX Percentage of the volume referred to in Article 6 of Regulation (EEC) No 854/86 which each producer liable must deliver for the distillation referred to in Article 41 of Regulation (EEC) No 337/79 for the 1985/86 wine year : % % Yield (hectolitres per hectare) Yield (hectolitres per hectare) Region 3 Region 4 Region 3 Region 4 Not more than 45 46 47 48 49 50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 67 68 69 70 71 72 73 74 75 76 77 78 79 80 81 82 83 84 85 86 87 88 89 90 91 92 93 94 95 96 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1,1 2,2 3.2 4.3 5,3 6,3 3 3.1 3.2 3.3 3.4 3.5 3.5 3.6 3.7 3.8 3.8 3.9 3,9 4.0 4.1 4.1 4.2 4.2 4.3 4.3 4.4 4.4 4.5 4.5 4.6 4.6 4.7 4.8 4.8 4.9 5,0 5.0 5.1 5.2 5.2 5.3 5.4 5.5 5.5 5.6 5.7 5,7 5.7 5.8 5.8 5.9 5,9 6,0 6,0 6,1 6,2 6,3 97 98 99 100 101 102 103 104 105 106 107 108 109 110 111 112 113 114 115 116 117 118 119 120 121 122 123 124 125 126 127 128 129 130 131 132 133 134 135 136 137 138 139 140 141 142 143 144 145 146 147 148 7,2 8,2 9,1 10,0 10,9 11,8 12,6 13.5 14.3 15.1 15,9 16.7 17.4 18.2 19,1 20,1 21,0 21,9 22.8 23,7 24.6 25.4 26,3 27.1 27,9 28.7 29.5 30.2 31,0 31,7 32.5 33.2 33,9 34.6 35.3 36,0 36.7 37.3 38.0 38,6 39,2 39,9 40,5 41.1 41.8 42,5 43,1 43,8 44,5 45,1 46,8 46.4 6.3 6.4 6.5 6.5 6.6 6,7 6.7 6.8 6,8 6,9 6,9 7.0 7.1 7.1 7.2 7.3 7.5 7.6 7.7 7.8 7.9 8,0 8,1 8,2 8.3 8.4 8.5 8.6 8.7 8.8 8,8 8,9 9.0 9.1 9.2 9.3 9.3 9.4 9.5 9.6 9.7 9.7 9.8 9.9 10,0 10,1 10,2 10.3 10.4 10.5 10.6 10,7 No L 101 / 18 Official Journal of the European Communities 17. 4 . 86 Yield (hectolitres per hectare) % Yield (hectolitres per hectare) % Region 3 Region 4 Region 3 Region 4 149 150 151 152 153 154 155 156 157 158 159 160 161 162 163 164 165 166 167 168 169 170 171 172 173 174 175 176 177 178 179 180 181 182 183 184 185 186 187 188 189 190 191 192 193 194 195 196 197 198 47.0 47.7 48.3 48,9 49.5 50.1 50.6 51.2 51.8 52.3 52.9 53.4 54,0 54.5 55.0 55.5 56.1 56.6 57.1 57.6 58,0 58,5 59.0 59.5 59,9 60.4 60,9 61.2 61,8 62,2 62.6 63.1 63.5 63,9 64,3 64.7 65,1 65,5 65,9 66,3 66,7 67.1 67.5 67,9 68.2 68.6 69.0 . 69,3 69,7 70.1 10,8 11,0 11,0 11,1 11,2 11.3 11.4 11.5 11.6 11.7 11.8 11,9 12,0 12,1 12,2 12,2 12.3 12.4 12.5 12.6 12,6 12.7 12.8 12,9 13,0 13.0 13.1 13.2 13.2 13.3 13.4 13.5 13.5 13.6 13.7 13.7 13.8 13.9 13,9 14.0 14.1 14.1 14.2 14.2 14.3 14.4 14.4 14.5 14.5 14.6 202 203 204 205 206 207 208 209 210 211 212 213 214 215 216 217 218 219 220 221 222 223 224 225 226 227 228 229 230 231 232 233 234 235 236 237 238 239 240 241 242 243 244 245 246 247 248 249 250 71,6 72.2 72.5 72,9 73.3 73,8 74,2 74.6 75,0 75.4 75.8 76,2 76.6 77.0 77,4 77.7 78.1 78,5 . 78.9 79.2 79.6 80,0 80.3 80.7 81,0 81.4 81,7 82,1 82,4 82,7 83.1 83,4 83,7 84,0 84.4 84.7 85.0 85.3 85.6 85,9 86.2 86.5 86.8 87.1 87.4 87.7 88,0 88,3 88.6 14,9 15.0 15.1 15.2 15.3 15.4 15.5 15.6 15.7 15.8 15.9 16,0 16,0 ' 16,1 16,2 16.3 16.4 16.5 16.6 16,6 16.7 16.8 16,9 17,0 17.0 17.1 17.2 17.3 17.4 17.4 17.5 17.6 17.7 17.7 17.8 17.9 18,0 18,0 18,1 18,2 18,2 18.3 18.4 18.4 18.5 18.6 18,6 18.7 18.8 199 200 201 70,4 70,8 71,2 14,7 14.7 14.8 For higher yields the percentages are obtained by applying the rule set out in Article 1 (2).